        Case 2:19-cr-00043-KS-MTP Document 87 Filed 05/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION



UNITED STATES OF AMERICA

vs.                                                     CRIMINAL NO. 2:19-cr-43-KS-MTP-002


NAKIA TROTTER


                   ORDER ON MOTION FOR JUDICIAL RECOMMENDATION
                     ON RESIDENTIAL RE-ENTRY CENTER PLACEMENT

       THIS CAUSE IS BEFORE THE COURT on Motion for Judicial Recommendation, etc.

filed by Nakia Trotter. The Court is being asked to recommend that he be placed in the

residential re-entry center for twelve (12) months prior to his release. The Court does not have

sufficient information to make such a recommendation and trusts that the Bureau of Prisons will

have a much better idea as to his suitability and the advisability of his placement in a residential

re-entry center.

       For the reasons above described, the Court DENIES the Motion for Judicial

Recommendation on Residential Re-Entry Center Placement. It should be noted that the Court

does not object to such placement if done by the Bureau of Prisons.

       SO ORDERED this the _27th___ day of May, 2021.



                                                ___s/Keith Starrett ________________
                                                 UNITED STATES DISTRICT JUDGE
